Citation Nr: 1439753	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-15 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic depression, to include mood swings, as due to an undiagnosed illness and anthrax vaccination.  

2.  Entitlement to service connection for a nonspecific headache disability (claimed as chronic migraines), as due to an undiagnosed illness and anthrax vaccination.  

3.  Entitlement to service connection for fatigue syndrome, as due to an undiagnosed illness and anthrax vaccination.  

4.  Entitlement to service connection for prostate cancer, as due to an undiagnosed illness and anthrax vaccination.  


REPRESENTATION

Appellant represented by:	Bill Parker, Jr., One Time Representative


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 1987 and September 1990 to August 1991, with additional service in the Army National Guard from May 1988 to May 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) from multiple decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Philadelphia, Pennsylvania.  An August 2007 decision of the Montgomery RO denied service connection for, among other things, prostate cancer.  A January 2009 decision of the Philadelphia RO denied service connection for chronic depression to include mood swings, chronic migraines, and chronic fatigue syndrome.  

The Board remanded these issues in September 2013 in order to provide the Veteran with related VA examinations and/or medical opinions.  Thereafter, the Veteran was afforded VA examinations and/or opinions in March 2014.  Therefore, the Board finds that there has been substantial compliance with its remand order and that it may now proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

2.  Chronic depression, to include mood swings, did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service.  

3.  The Veteran's nonspecific headache disability (claimed as chronic migraines) is presumptively due to his Persian Gulf War service.  

4.  Fatigue syndrome did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service.  

5.  Prostate cancer did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic depression, to include mood swings, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

2.  The criteria for service connection for a nonspecific headache disability have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.30, 3.317 (2013).  

3.  The criteria for service connection for fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

4.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice by way of letters sent to the Veteran in August 2006 and March 2008.  The RO has also associated the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records with the claims file.  

The Veteran was provided with relevant VA examinations and/or opinions in March 2014 and September 2013, and the examination reports have been associated with the claims file.  The Board finds the examinations and opinions are adequate and provide sound bases upon which to base a decision with regard to the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  

Neither the Veteran nor his representative has identified any additional evidence that is necessary concerning the claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.317 (2013), service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

VA regulations clarify that "objective indications of chronic disability" include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2013).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  


II.A.  Service Connection - Chronic Depression & Mood Swings  

The Veteran claims entitlement to service connection for chronic depression, to include mood swings.  

The Board first considers the Veteran's claim of chronic depression, to include mood swings, as due to undiagnosed illness.  The Veteran has already been found to have qualifying service in the Southwest Asia theater of operations during the Persian Gulf War; therefore, the remaining question is whether he exhibits objective indications of a chronic disability during such service or that manifested to a degree of 10 percent or more, and which cannot be attributed to any known clinical diagnosis.  

Private medical records from July 2006 document a diagnosis of depression.  

VA treatment records include a December 2011 diagnosis of adjustment disorder with anxiety and depression.  

A February 2012 VA examination diagnosed the Veteran with PTSD, although the examiner specifically noted that there was not enough observable symptomatology to warrant a diagnosis of depression or depressive disorder.  

A September 2013 VA examination again documents the Veteran's diagnosis of PTSD, with no additional mental health disorders diagnosed.  

Following the September 2013 Board remand for development of the Veteran's claimed theory of entitlement due to undiagnosed illness, the Veteran was afforded a VA mental disorders examination in March 2014.  The Veteran reported symptoms including sleep impairment and depression.  The examiner diagnosed PTSD and alcohol use disorder and found that the Veteran's reported symptoms were related to his PTSD, with the alcohol use disorder contributing to the severity of his symptoms.  He specifically noted that the Veteran did not meet criteria for a mood disorder and there were no undiagnosed mood swings or other undiagnosed illnesses.  

Given the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic depression, to include mood swings, as due to undiagnosed illness.  The Board finds the March 2014 examiner's opinion to be highly probative evidence that weighs against the Veteran's claim.  The examiner found that the Veteran's reported symptoms were attributable to his diagnosed PTSD, for which he is already service-connected.  Thus, they are not due to an undiagnosed condition.  Moreover, as the Veteran's symptoms are attributable to his diagnosed, and service-connected, PTSD disability, they are contemplated in his assigned disability rating.  To award additional compensation for symptoms attributable to the Veteran's service-connected PTSD would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  Finally, the examiner specifically found there were no undiagnosed mood swings or other undiagnosed illnesses.  

The Board also notes that there is some evidence that the Veteran has had a previous diagnosis of depression; thus, consideration of service connection on a direct basis is warranted.  Service treatment records document the Veteran's July 1991 report of frequent trouble sleeping and depression or excessive worry.  However, recent VA treatment records, discussed above, have found that there are no existing psychiatric disorders in addition to the already service-connected PTSD condition.  Moreover, there is no competent evidence linking the previously diagnosed depression or symptoms of depression and mood swings as reported by the Veteran to his active service.  While he is competent to relate observable symptoms, he is not competent to relate complex psychiatric conditions to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the claim is not warranted on a direct basis.  

Finally, to the extent the Veteran alleges chronic depression, to include mood swings, due to anthrax vaccination during service, the Board acknowledges that the Veteran's service records confirm that he received the anthrax vaccine; however, there is no competent evidence of nexus relationship which would warrant service connection on this basis.  The documents submitted by the Veteran regarding the anthrax vaccine are general in nature and do not include any information relating the anthrax vaccine to chronic depression or mood swings generally, or in the Veteran's case, specifically.  The VA General Counsel opinion referenced in his August 2012 statement notes that an anthrax vaccination may be the cause of an injury sufficient for service connection; however, there is still a requirement of a nexus between the administration of the anthrax vaccine and any resulting disability.  Here, the Board finds that the evidence has not established such a nexus.  Moreover, as a layperson, he is not competent to provide a nexus opinion on complicated etiology, including whether anthrax vaccination during service would manifest as post-service depression or mood swings.  See Jandreau, supra.  

The preponderance of the evidence is against the Veteran's claim, and there is no reasonable doubt to be resolved; hence, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection - Headache Disability  

The Veteran has reported intermittent headaches since his Gulf War service.  

Service treatment records include a complaint of headaches in May 1978.  

Private medical records from July 2006 document a history of headaches.  An MRI performed at that time did not reveal any significant abnormalities.  

During a September 2013 VA examination, the Veteran claimed migraine headaches secondary to his PTSD.  He reported intermittent headaches since his Gulf War service and stated that although there was no formal diagnosis of migraine headaches, he was advised to take aspirin for pain.  He further reported that at the time of examination, his headaches were precipitated and aggravated by depression and anxiety and relieved by naproxen and relaxation.  The examiner ultimately found that there was no diagnosis of migraine headaches and as such, he could not provide an opinion regarding the claim for migraine headaches as secondary to PTSD.  

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  Here, the Board finds the Veteran's statements regarding his intermittent headaches since active service to be competent and credible, especially in light of post-service treatment records documenting complaints of headaches, and thus, probative of the nexus aspect of the Veteran's claim in this case.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau, 492 F.3d 1372.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim regarding a nonspecific headache disorder.  The Veteran's headaches are chronic in that they have lasted for more than six months and have not been clearly attributed to a known clinical diagnosis.  Indeed, headaches are among the signs or symptoms of an undiagnosed illness listed in 38 C.F.R. § 3.317(b).  For this reason, the Board finds that service connection for headaches is warranted on an undiagnosed illness basis under 38 C.F.R. § 3.317.  As the Board is fully granting the claim as due to undiagnosed illness, it need not address the Veteran's alternate theory of causation due to exposure to anthrax vaccine.  


II.C.  Service Connection - Fatigue  

The Veteran also claims service connection for fatigue syndrome.  

Service treatment records document the Veteran's July 1991 report of frequent trouble sleeping; however, post-service private and VA treatment records do not document ongoing complaints of fatigue, or a related diagnosis.  

A March 2014 VA examination found insufficient evidence to warrant or confirm a diagnosis of chronic fatigue syndrome due to the Veteran's Gulf War service.  The Veteran reported sleep disturbances including insomnia, but this was found to be related to his service-connected PTSD and not due to chronic fatigue syndrome.  The Veteran also reported being actively involved in chores including cleaning the house, washing clothes, and grocery shopping, in addition to maintaining a garden and going fishing with his son.  

Thus, the Board finds the preponderance of evidence is against the Veteran's claim of entitlement to service connection for fatigue syndrome, to include as due to undiagnosed illness.  There is no indication that the Veteran exhibited objective indications of a chronic fatigue disability, as post-service treatment records do not document ongoing complaints in this regard.  To the extent the Veteran's reported insomnia could be construed as such, the Board notes that it has been attributed to his service-connected PTSD, a known diagnosed condition.  

To the extent the Veteran alleges a fatigue disability due to anthrax vaccination during service, the Board acknowledges that the Veteran's service records confirm that he received the anthrax vaccine; however, the Board has already found that the Veteran does not have a specific fatigue disability.  Additionally, the documentation submitted by the Veteran regarding the anthrax vaccine is general in nature.  Moreover, it does not include any information relating the anthrax vaccine to fatigue generally, or in the Veteran's case, specifically.  The VA General Counsel opinion referenced in his August 2012 statement notes that an anthrax vaccination may be the cause of an injury sufficient for service connection; however, there is still a requirement of a nexus between the administration of the anthrax vaccine and any resulting disability.  Here, the Board finds that the evidence has not established such a nexus.  Finally, as a layperson, he is not competent to provide a nexus opinion on complicated etiology, including whether anthrax vaccination during service would manifest as post-service fatigue.  See Jandreau, supra.  

Therefore, the preponderance of the evidence is against the Veteran's claim and there is no reasonable doubt to be resolved.  Thus, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.D.  Service Connection - Prostate Cancer  

Finally, the Veteran claims service connection for prostate cancer.  

First, to the extent that the Veteran is claiming entitlement to service connection for prostate cancer based on the theory of undiagnosed illness, service connection is denied.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  Prostate cancer is a known clinical diagnosis, and service connection for an undiagnosed illness cannot be granted for a known disease entity.  Id.  

Regarding his other theory of entitlement, that his prostate cancer is related to anthrax vaccination during service, the Board notes the Veteran submitted paperwork regarding the anthrax vaccine provide to him by the National Gulf War Resource Center.  This documentation provides an overview of the anthrax vaccine, potential reactions to the vaccine, and research conducted on the topic.  It does not, however, include any information relating the anthrax vaccine to prostate cancer generally or in the Veteran's case, specifically.  

The Veteran also submitted documentation to confirm that he did receive the anthrax vaccine during active service in 1991.  While this is evidence to support that he did receive the vaccine, it does not provide any nexus evidence relating such vaccination to his prostate cancer diagnosed years after service.  

The VA General Counsel opinion referenced in his August 2012 statement notes that an anthrax vaccination may be the cause of an injury sufficient for service connection; however, there is still a requirement of a nexus between the administration of the anthrax vaccine and any resulting disability.  Here, the Board finds that the evidence has not established such a nexus.  

Following the September 2013 Board remand, the Veteran was afforded a VA examination in March 2014 which specifically addressed the Veteran's theory that his prostate cancer is related to his anthrax vaccination during service.  The examiner diagnosed prostate cancer, status post retropubic prostatectomy, without residuals or functional limitation.  Significantly, the examiner found that the Veteran's prostate cancer, diagnosed in January 2006, is less likely than not related to anthrax vaccination during active service and specifically found that there is no medical nexus between the two.  

The Board finds this opinion to be highly probative as to the question of whether the Veteran's prostate cancer is due to anthrax vaccination during active service.  Moreover, there is no other competent evidence of record supporting this contention because the Veteran, as a layperson, is not competent to provide a nexus opinion relating a complicated medical condition such as prostate cancer to a vaccination received during active service.  See Jandreau, supra.  

Additionally, there is no competent evidence that the Veteran's prostate cancer, first diagnosed in January 2006, is directly related to his active military service years before.  

As the preponderance of the evidence is against the Veteran's claim, and there is no reasonable doubt to be resolved, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic depression, to include mood swings, as due to an undiagnosed illness and anthrax vaccination, is denied.  

Service connection for a nonspecific headache disability (claimed as chronic migraines), as due to an undiagnosed illness and anthrax vaccination, is granted.  

Service connection for fatigue syndrome, as due to an undiagnosed illness and anthrax vaccination, is denied.  

Service connection for prostate cancer, as due to an undiagnosed illness and anthrax vaccination, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


